        Case 1:20-cr-00003-KPF Document 89 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -v.-                             20 Cr. 3-1 (KPF)

OLADAYO OLADOKUN, et al,                                ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On June 16, 2020, Defendant Oladayo Oladokun had an initial

appearance before Magistrate Judge Cott, at which time he pleaded not guilty

to Counts 1 and 2 of the Indictment. At that appearance, Oladokun was

appointed counsel and consented to detention without prejudice to requesting

a bail hearing at a late date. His counsel has now asked the Court to schedule

such bail hearing. Accordingly, the parties are hereby ORDERED to appear for

a bail hearing on June 25, 2020 at 12:00 p.m. The dial-in information is as

follows: At 12:00 p.m. on June 25, 2020, the parties shall call (888) 363-4749

and enter access code 5123533. Please note, the conference will not be

available prior to 12:00 p.m.

      SO ORDERED.

Dated: June 17, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
